Title: To Alexander Hamilton from Benjamin Lincoln, 9 July 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston July 9, 1790
Sir,

The time will soon arrive when we may expect that large quantities of pickled & dryed fish will be imported here from Nova Scotia. Upon their arrival they are charged with a duty, on the pickled fish seventy five Cents ⅌ barrel & on the dryed fish fifty cents ⅌ Quintal. These fish are not consumed in the United States and are entitled to a draw back upon their being exported to a foreign market. By this operation of the law the Union do not receive enough to pay the expences of inspection &c. The one ⅌ cent is not sufficient to discharge them.
I also find that the public will be in debt when they shall have paid the bounties on fish and salted provisions for the saving of one cent on a bushell will not pay the expence which will necessarily arise from weighing and that inspection to the loading them which is required. From the nature of this business it must be expensive and especially in cases when fish are shipped in the bulk for they cannot be received but in fine weather and frequently a whole day is expended in lading seventy or eighty Quintals. Besides the frequent removal of the scales and weights from one end of the town to the other & the pay to labourers add much to the expence. Is it understood that the weighers pay the expence of Labourers to put the casks into the scale &c or is that to be charged against the United States?
I find the practice is different respecting the time of payment of the bounties on Fish & Salted provisions. Some pay them at the time of Shipping, others mean to wait untill evidence shall be produced that articles have been landed in some foreign port. I shall be obliged by your ideas on the subject.
Hon Secy of the Treasury

